Citation Nr: 1718411	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 17, 2016, for service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2006 to February 2010. 

This case comes before the Board of Veterans' Appeals (the Board) from a October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Indeed, the Veteran's statements consistently reference his current employment.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

This case was previously before the Board in November 2015.  At that time the Board remanded the issue to agency of original jurisdiction (AOJ) for further development.  Additionally, at that time, the Board also decided the issue of entitlement to an earlier effective date for the Veteran's service connection of migraine headaches.  In a December 2015 rating decision, a 30 percent rating was applied to the earlier period of service connection determined by the Board.  The Board has determined that the appeal for a higher rating during that period is part of the original claim for a higher rating, which was remanded in November 2015.  

An April 2016 rating decision granted an increased rating of 50 percent for the Veteran's migraine headaches, effective March 17, 2016.  That increased rating was reflected in an April 2016 supplemental statement of the case (SSOC).  As the 50 percent grant is the maximum schedular benefit for migraine headaches and the issues of extraschedular benefits and TDIU have not been raised by the record, this was a full grant of the benefit the Veteran sought.  Further, the Veteran's response to the April 2016 SSOC, indicated that the only issue he remains to disagree with is that the higher rating of 50 percent should be applied prior to March 17, 2016. Therefore, the only remaining issue is that of entitlement to an initial rating in excess of 30 percent prior to March 17, 2016.  


FINDING OF FACT

During the period prior to March 17, 2016, the Veteran's service-connected migraine headaches resulted in characteristic prostrating attacks that occurred very frequently and were productive of severe economic inadaptability.


CONCLUSION OF LAW

Prior to March 17, 2016, the criteria for a disability rating for migraine headaches of 50 percent have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in November 2015.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain a new examination for the Veteran's migraine headaches.  This examination took place in March 2016.  The examination report is thorough and considered the Veteran's treatment records and lay statements, and is adequate to adjudicate the issue before the Court.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected posttraumatic headaches arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The AOJ provided the Veteran a VA examination in July 2011, September 2013 and again in March 2016 in accordance with the November 2015 BVA remand order.  The examination reports discussed the clinical findings and the Veteran's reported history and discussed the impact of the disability on the Veteran's activities of daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran elected to not have a hearing before the Board, but has presented appellate arguments.  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2016).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

During the period prior to March 17, 2016, the evidence indicated the Veteran experienced frequent prostrating headaches that caused severe economic inadaptability.  

The Veteran has consistently reported having multiple prostrating migraine headaches per month.  In the July 2011 VA examination, which was not for his headaches, he reported a history of severe migraine headaches.  The examiner noted that the Veteran's medical history was also positive for migraines.  In September 2011, the Veteran underwent a traumatic brain injury (TBI) evaluation that noted the Veteran had category 3 severe headaches.  The examination noted that these headaches occurred weekly, lasted for one to two hours, were associated with dizziness, and were improved by rest.  

The October 2013 VA examination noted the Veteran had two to three migraines per month, with additional weekly headaches.  These migraines included symptoms of nausea, sensitivity to light, sensitivity to sound, and changes of vision.  The migraines lasted less than a day.  The examiner noted these constituted very frequent prostrating migraine headaches.  It was also noted that they interfered with the Veteran's employment as part of a security force because he had to lay down when he had headaches. 

The Veterans December 2013 notice of disagreement (NOD) noted that he had 3-4 headaches per week that were a 10 out 10 in terms of pain.  He stated he does not take time off from work because of headaches because he works oversees, but has to spend his non-working hours to recover from the headaches.  This statement was clarified by the Veteran's later correspondence in May 2016.  In that correspondence the Veteran clarified that he struggled through work while taking pain medication beyond the dosage limits, was not as effective as he was expected to be, and benefited from working in a dark and secluded area, as well as naps facilitated by coworkers covering for him.  Even with those accommodating factors, he was still forced to leave his position due to the pain and frequency of his migraines. 

The Veteran has also noted that he currently owns and operates his own security business.  He is able to do so because he can take breaks and stay home when he has a migraine.  Otherwise, the Veteran believes he would not be able to work. 

The March 2016 examination noted the Veteran has migraine headaches with the same symptoms as noted in the October 2013 examination.  The migraines were characterized by the examiner as prostrating migraine attacks.  They occurred more than once per month along with headaches which are of the non-migraine category.  He was noted has having to leave his security job and start his own company because of the headaches.  He still loses hours due to migraines and has had to turn down contracts due to his migraines.  

The Board finds that the Veteran is credible with regard to his description of his symptoms.  His descriptions of symptoms and frequency have remained consistent through the record and have been accepted by medical professionals as consistent with migraine headache attacks.  There are also multiple supportive medical records where the Veteran sought emergency treatment for his migraines. 

The Veteran's migraines have resulted in very frequent prostrating attacks, occurring two to three times per month.  When compared to the criteria for a 30 percent rating, the frequency of the Veteran's prostrating migraine attacks occur two to three times more frequently.  Further, these headaches have resulted in severe economic inadaptability.  The frequency and unpredictability of the Veteran's migraines requires a high degree of flexibility in his employment hours, which is not commonly found in the work place.  The Veteran was able to function at his place of employment with significant mitigating accommodations, including work being covered by other employees.  Even with those accommodations, he was not able to sustain his employment due to the flexibility his migraines required.  Currently, he is self-employed, which allows him to accommodate his episodes.  Nevertheless, he still reports that he has lost work due to his migraines.  There is no evidence that contradicts the Veteran's accounts and they are consistent with the record.  Considering the average level of impairment the Veteran's condition would have, the evidence is at least in equipoise with regard to the whether Veteran experiences severe economic inadaptability.  

Thus, the Veteran's symptoms associated with his migraine headaches most closely approximate the criteria for a 50 percent disability rating as they occur very frequently and imposed severe economic inadaptability.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration on either a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary.


ORDER

Entitlement to a disability evaluation 50 percent prior to March 17, 2016, for migraine headaches is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


